Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION



Allowable Subject Matter
Claims 52-71 are allowed.
	Claims 52-71 are considered allowable since when reading the claims in light of the specification (MPEP § 211.01) or In re Sneed, 710 F .2d 1544, 1548, 218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 52, including  “transmitting live video simultaneously to first and second user, determining users have a predetermined relationship, performing vector comparison between objects and graphical templates to determine match; in response to receiving a search query from the second user, of a keyword that matches the metadata associated with the matched object; transmitting the search results to the user interface of the first user device”  Inter alia, independent claims 62 cite similar limitations.
	The closest prior art (Rubinstein US 2014/0040244) teaches sharing search queries on social networking sites.   None of these references disclose “transmitting live video simultaneously to first and second user, determining users have a predetermined relationship, performing vector comparison between objects and graphical templates to determine match; in response to receiving a search query from the second user, of a keyword that matches the metadata associated with the matched object; transmitting the search results to the user interface of the first user device”  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Hong whose telephone number is (571)270-1553.  The examiner can normally be reached on M-F 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL H HONG/Primary Examiner, Art Unit 2426